[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant, which is a foreign partnership, has moved to dismiss the plaintiff's application to vacate an arbitration award rendered by a New York tribunal. The defendant attacks the jurisdiction of this court. It makes four claims in support of the motion to dismiss. These claims are (1) this court can not exercise jurisdiction because service of process was inadequate; (2) this court can not exercise jurisdiction under the Connecticut long-arm statute, General Statutes 52-59b, because defendant did not transact business in Connecticut; (3) this court can not exercise jurisdiction in conformance with the due process clause of the United States Constitution because the CT Page 719 defendant has had insufficient minimum contacts with Connecticut; and (4) improper venue. On the basis of the second issue, the motion to dismiss is granted.
The plaintiff has the burden of establishing the facts pertaining to personal jurisdiction over defendant under section52-59b(a)(1). Because the evidence is insufficient to allow this court to make a meaningful assessment of the defendant's activities in Connecticut, the plaintiff has failed to show defendant is amenable to personal jurisdiction under section52-59b(a)(1).
The motion to dismiss is granted.
THIM, JUDGE